Exhibit 10.1

Burlington Stores, Inc.

2013 Omnibus Incentive Plan

Restricted Stock Unit Award Notice

[Name of Holder]


You have been awarded a restricted stock unit award with respect to shares of
common stock of Burlington Stores, Inc., a Delaware corporation (the “Company”),
pursuant to the terms and conditions of the Burlington Stores, Inc. 2013 Omnibus
Incentive Plan (the “Plan”) and the Restricted Stock Unit Award Agreement
(together with this Award Notice, the “Agreement”).  The Restricted Stock Unit
Award Agreement is attached hereto.  Capitalized terms not defined herein shall
have the meanings specified in the Plan or the Agreement.

Restricted Stock Units:

You have been awarded a restricted stock unit award with respect to [_______]
shares of Common Stock, par value $0.0001 per share (“Common Stock”), subject to
adjustment as provided in the Plan.

 

Grant Date:

[____________________, _____]

Vesting Schedule:

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and Holder, the Award shall vest
with respect to 100% of the shares of Common Stock subject to the Award on the
_____-year anniversary of the Grant Date (the “Vesting Date”), if, and only if,
you are, and have been, continuously employed by the Company or any of its
Subsidiaries from the date of this Agreement through and including the Vesting
Date.   

****

 

BURLINGTON STORES, INC.

 

 

By: ______________________________

      Name:

      Title:    

 

 

Acknowledgment, Acceptance and Agreement:

 

By accepting this grant on the Company’s stock plan administrator’s website, I
hereby accept the restricted stock units granted to me and acknowledge and agree
to be bound by the terms and conditions of this Award Notice, the Agreement and
the Plan.

 

__________________________________

Holder Name

 

__________________________________                          Date_______________________________

Signature

 

 

 

--------------------------------------------------------------------------------

 

Burlington Stores, Inc.

2013 Omnibus Incentive Plan


Restricted Stock Unit Award Agreement

Burlington Stores, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (the “Holder”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the provisions of the Burlington Stores, Inc. 2013 Omnibus Incentive
Plan (the “Plan”), a restricted stock unit award (the “Award”) with respect to
the number of shares of the Company’s Common Stock, par value $0.0001 per share
(“Common Stock”) set forth in the Award Notice, upon and subject to the
restrictions, terms and conditions set forth in the Award Notice, the Plan and
this agreement (the “Agreement”).  Capitalized terms not defined herein shall
have the meanings specified in the Plan.

1.Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless Holder electronically accepts this Agreement within Holder’s stock plan
account with the Company’s stock plan administrator according to the procedures
then in effect (or, if permitted by the Company, accepts this Agreement by
executing the Award Notice in the space provided therefor and returning an
original execution copy of the Award Notice to the Company).      

2.Rights as a Stockholder.  Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to Section
3 hereof and Holder becomes a stockholder of record with respect to such
shares.  

3.Restriction Period and Vesting.

3.1.Service-Based Vesting Conditions.  Subject to the remainder of this Section
3, the Common Stock shall vest pursuant to the terms of this Agreement and the
Plan in accordance with the Vesting Schedule set forth in the Award Notice.  The
period of time prior to the vesting of the Award shall be referred to herein as
the “Restriction Period.”

3.2.Termination of Employment.  

(a)Termination due to Death or Disability.  If Holder’s employment with the
Company and its Subsidiaries terminates prior to the end of the Restriction
Period by reason of Holder’s death or termination by the Company or its
Subsidiaries due to Disability, then in either such case, Holder shall become
fully vested in the Award as of the date of termination of employment.  For
purposes of this Agreement, “Disability” shall mean that the Holder is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months.

(b)Termination due to a Reduction in Force.  Except as provided for in Section
3(c)¸ if Holder’s employment with the Company and its Subsidiaries is terminated
prior to the end of the Restriction Period by the Company or its Subsidiaries
due to a reduction in force, as determined by the Committee in its sole and
absolute discretion (provided that Holder has not committed an act constituting
grounds for a termination for Cause), then the Award shall vest on a prorated
basis, with such proration determined by multiplying the number of shares of
Common Stock subject to the Award on the Grant Date by a fraction, the numerator
of which is the number of days that have occurred since the Grant Date

1

 

--------------------------------------------------------------------------------

 

through the date of the Holder’s termination of employment in accordance with
this Section 3.2(b) and the denominator of which is the total number of days
between the Grant Date and the Vesting Date set forth on the Award Notice.  The
portion of the Award that does not vest pursuant to this Section 3.2(b) shall be
forfeited by Holder and cancelled by the Company.

(c)Change in Control Qualifying Termination. If Holder’s employment with the
Company and its Subsidiaries terminates due to a Change in Control Qualifying
Termination prior to the end of the Restriction Period, then the Award shall
become fully vested as of the date of termination of employment.   Except as
otherwise provided in any other agreement between the Company or any of its
Subsidiaries and Holder, a Change in Control Qualifying Termination means (i) if
Holder is a party to an employment agreement with the Company or one of its
Subsidiaries or are subject to the Burlington Stores, Inc. Executive Severance
Plan (the “Severance Plan”) on the Grant Date, then a termination of Holder’s
employment by the Company or a Subsidiary without Cause or resignation by Holder
for Good Reason within the two year period immediately following a Change in
Control or (ii) if Holder is not a party to an employment agreement with the
Company or one of its Subsidiaries or subject to the Severance Plan on the Grant
Date, then a termination of Holder’s employment by the Company or a Subsidiary
without Cause within the one year period immediately following a Change in
Control.  Notwithstanding anything in the Agreement or in the Plan to the
contrary, for purposes of the Agreement, (x) in the case of clause (i) of the
preceding sentence, if Holder is a party to an employment agreement with the
Company or one of its Subsidiaries on the Grant Date, “Cause” and “Good Reason”
shall have the meanings provided in the terms of such employment agreement and
if Holder is not a party to an employment agreement with the Company or one of
its Subsidiaries on the Grant Date, “Cause” and “Good Reason” shall have the
meanings provided in the terms of the Severance Plan, as in effect on the Grant
Date and (y) in the case of clause (ii) of the preceding sentence, “Cause” shall
have the meaning provided in the Plan.

(d)Termination for any other Reason.  If (i) Holder’s employment with the
Company and its Subsidiaries terminates prior to the end of the Restriction
Period for any reason other than as specified in Sections 3.2(a)-(c) or (ii)
Holder breaches any non-competition obligation Holder has to the Company or any
of its Subsidiaries under any agreement, then the Award shall be immediately
forfeited by Holder and cancelled by the Company.  

4.Issuance or Delivery of Shares.  Except as otherwise provided for herein,
within 60 days after the Vesting Date (or, if earlier, Holder’s termination of
employment in accordance with Sections 3.2(a)-(c)), the Company shall issue or
deliver, subject to the conditions of this Agreement, the vested shares of
Common Stock to Holder.  Such issuance or delivery shall be evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company.  The Company shall pay all original issue or transfer
taxes and all fees and expenses incident to such issuance or delivery, except as
otherwise provided in Section 7.  Prior to the issuance to Holder of the shares
of Common Stock subject to the Award, Holder shall have no direct or secured
claim in any specific assets of the Company or in such shares of Common Stock,
and will have the status of a general unsecured creditor of the Company.

5.Non-Compete, Non-Solicitation; Confidentiality.  

5.1.Non-Compete.  In further consideration of the Award granted to Holder
hereunder, Holder acknowledges and agrees that during the course of Holder’s
employment with the Company and its Subsidiaries, Holder shall become familiar,
and during Holder’s employment with the predecessors of the Company and its
Subsidiaries, Holder has become familiar, with the Company’s and its
Subsidiaries’ trade secrets and with other confidential information and that
Holder’s services have been and shall be of special, unique and extraordinary
value to the Company and its Subsidiaries,

 

--------------------------------------------------------------------------------

 

and therefore, Holder agrees that, during his or her employment with the Company
and its Subsidiaries and, if Holder’s employment with the Company and its
Subsidiaries terminates for any reason, for a period of one year thereafter (the
“Non-Compete Period”), Holder shall not directly or indirectly (whether as an
owner, partner, shareholder, agent, officer, director, employee, independent
contractor, consultant or otherwise) own any interest in, operate, invest in,
manage, control, participate in, consult with, render services for (alone or in
association with any person or entity), in any manner engage in any business
activity on behalf of a Competing Business within any geographical area in which
the Company or its Subsidiaries currently operates or plans to operate.  Nothing
herein shall prohibit Holder from being a passive owner of not more than 2% of
the outstanding stock of any class of a corporation, which is publicly traded,
so long as Holder has no active participation in the business of such
corporation.  For purposes of this paragraph, “Competing Business” means each of
the following entities, together with their respective subsidiaries, affiliates,
successors and assigns:  Macy’s, Inc., the TJX Companies, Inc. and Ross Stores,
Inc.  

5.2.Non-Solicitation.  During the Non-Compete Period, Holder shall not, directly
or indirectly, and shall ensure that any person or entity controlled by Holder
does not, (a) induce or attempt to induce any employee of the Company or any
Subsidiary to leave the employ of the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any Subsidiary and any
employee thereof, (b) hire, directly or through another person, any person
(whether or not solicited) who was an employee of the Company or any Subsidiary
at any time within the one year period before Holder’s termination from
employment, (c) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or any Subsidiary
to cease doing business with the Company or such Subsidiary, assist any
Competing Business or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation and the Company or any
Subsidiary or (d) make or solicit or encourage others to make or solicit
directly or indirectly any defamatory statement or communication about the
Company or any of its Subsidiaries or any of their respective businesses,
products, services or activities (it being understood that such restriction
shall not prohibit truthful testimony compelled by valid legal process).  

5.3.Confidentiality.  Holder acknowledges and agrees that the information,
observations and data (including trade secrets) obtained by Holder while
employed by the Company and its Subsidiaries concerning the business or affairs
of the Company and its Subsidiaries are the confidential information
(“Confidential Information”), and the property, of the Company and/or its
Subsidiaries.  Without limiting the foregoing, the term “Confidential
Information” shall be interpreted as broadly as possible to include all
observations, data and other information of any sort that are (a) related to any
past, current or potential business of the Company or any of its Subsidiaries or
any of their respective predecessors, and any other business related to any of
the foregoing, and (b) not generally known to and available for use by those
within the line of business or industry of the Company or by the public (except
to the extent such information has become generally known to and available for
use by the public as a direct or indirect result of Holder’s acts or omissions)
including all (i) work product; (ii) information concerning development,
acquisition or investment opportunities in or reasonably related to the business
or industry of the Company or any of its Subsidiaries of which Holder is aware
or becomes aware during the term of his employment; (iii) information
identifying or otherwise concerning any current, former or prospective
suppliers, distributors, contractors, agents or customers of the Company or any
of its Subsidiaries; (iv) development, transition, integration and
transformation plans, methodologies, processes and methods of doing business;
(v) strategic, marketing, promotional and financial information  (including all
financial statements), business and expansion plans, including plans and
information regarding planned, projected and/or potential sales, pricing,
discount and cost information; (vi) information identifying or otherwise
concerning employees, independent contractors and consultants; (vii) information
on new and existing programs and services, prices, terms, and related
information; (viii) all information marked, or otherwise designated, as

 

--------------------------------------------------------------------------------

 

confidential by the Company or any of its Subsidiaries or which Holder should
reasonably know is confidential or proprietary information of the Company or any
of its Subsidiaries; (ix) all information or materials similar or related to any
of the foregoing, in whatever form or medium, whether now existing or arising
hereafter (and regardless of whether merely stored in the mind of Holder or
employees or consultants of the Company or any of its Subsidiaries, or embodied
in a tangible form or medium); and (x) all tangible embodiments of any of the
foregoing.

5.4.Disclosure.  Holder agrees that, except as required by law or court order,
including, without limitation, depositions, interrogatories, court testimony,
and the like (and in such case provided that Holder must give the Company and/or
its Subsidiaries, as applicable, prompt written notice of any such legal
requirement, disclose no more information than is so required and seek, at the
Company’s sole cost and expense, confidential treatment where available and
cooperate fully with all efforts by the Company and/or its Subsidiaries to
obtain a protective order or similar confidentiality treatment for such
information), Holder shall not disclose to any unauthorized person or entity or
use for Holder’s own purposes any Confidential Information without the prior
written consent of the Board, unless and to the extent that the Confidential
Information becomes generally known to and available for use by the public other
than as a direct or indirect result of Holder’s acts or omissions. Holder shall
deliver to the Company at the time Holder’s employment ceases, or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) embodying or relating to the Confidential Information (including any
work product) or the business of the Company and its Subsidiaries which Holder
may then possess or have under Holder’s control and if, at any time thereafter,
any such materials are brought to Holder’s attention or Holder discovers them in
his possession or control, Holder shall deliver such materials to the Company
immediately upon such notice or discovery.  

5.5.Protected Rights.  Pursuant to 18 U.S.C. § 1833(b), “an individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that-(A) is made-(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, Holder has the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. Holder also
has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b). Holder understands that nothing
contained in this Agreement limits Holder’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Holder further
understands that this Agreement does not limit Holder’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.  This Agreement
does not limit Holder’s right to receive an award for information provided to
any Government Agencies.      

5.6.Other Agreements.  Notwithstanding the foregoing and any other language in
this Agreement, this Agreement does not supersede or preclude the enforceability
of any restrictive covenant provision contained in any prior agreement entered
into by Holder.  Further, no prior restrictive covenant supersedes or precludes
the enforceability of any provision contained in this Agreement.

 

--------------------------------------------------------------------------------

 

5.7.Applicability.  Notwithstanding the foregoing and any other language in this
Agreement, Section 5.1 shall not apply to Holder if he or she is below the
position of Director level as of the Grant Date.

6.Enforcement.  

6.1.Reliance.  Holder acknowledges and agrees that the Company entered into this
Agreement in reliance on the provisions of Section 5 and the enforcement of this
Agreement is necessary to ensure the preservation, protection and continuity of
the business of the Company and its Subsidiaries and other Confidential
Information and goodwill of the Company and its Subsidiaries to the extent and
for the periods of time expressly agreed to herein.  Holder acknowledges and
agrees that Holder has carefully read this Agreement and has given careful
consideration to the restraints imposed upon Holder by this Agreement, and is in
full accord as to their necessity for the reasonable protection of the Company’s
and its Subsidiaries’ interests and the reasonable and proper protection of
confidential and proprietary information of the Company and its Subsidiaries now
existing or to be developed in the future.  Holder expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.  

6.2.Enforcement.  Notwithstanding any provision to the contrary herein, the
Company or its Subsidiaries may pursue, at its discretion, enforcement of
Section 5 in any court of competent jurisdiction (each, a “Court”).

6.3.Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.  More
specifically, if any Court determines that any of the covenants set forth in
Section 5 are overbroad or unreasonable under applicable law in duration,
geographical area or scope, the parties to this Agreement specifically agree and
authorize such Court to rewrite this Agreement to reflect the maximum duration,
geographical area and/or scope permitted under applicable law.  

6.4.Equitable Relief.  Because Holder’s services are unique and because Holder
has intimate knowledge of and access to confidential information and work
product, the parties hereto agree that money damages would not be an adequate
remedy for any breach of Section 5, and any breach of the terms of Section 5
would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law.  Therefore, in the event of a breach or threatened breach of
Section 5, the Company or its successors or assigns, in addition to any other
rights and remedies existing in their favor at law or in equity, shall be
entitled to specific performance and/or immediate injunctive or other equitable
relief from a Court in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security), without having to
prove damages.  The terms of this Section 6 shall not prevent the Company or any
of its Subsidiaries from pursuing any other available remedies for any breach or
threatened breach of this Agreement, including the recovery of damages from
Holder.  

7.Transfer Restrictions and Investment Representation.  

7.1.Nontransferability of Award.  The Award may not be transferred by Holder
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more

 

--------------------------------------------------------------------------------

 

beneficiaries on the form prescribed by the Company.  Except to the extent
permitted by the foregoing sentence, the Award may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Award, the Award and all rights hereunder
shall immediately become null and void.  

7.2.Investment Representation.  Holder hereby represents and covenants that
(a) any sale of any share of Common Stock acquired upon the vesting of the Award
shall be made either pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and any applicable
state securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws and (b) if requested by the
Company, Holder shall submit a written statement, in a form satisfactory to the
Company, to the effect that such representation is true and correct as of the
date of any sale of any such shares.  As a further condition precedent to the
vesting of the Award and subject to Section 409A of the Code, Holder shall
comply with all regulations and requirements of any regulatory authority having
control of or supervision over the issuance or delivery of the shares and, in
connection therewith, shall execute any documents which the Board or the
Committee shall in its sole discretion deem necessary or advisable.

8.Additional Terms and Conditions of Award.  

8.1.Withholding Taxes.  As a condition precedent to the delivery to Holder of
any shares of Common Stock upon vesting of the Award, Holder shall, upon request
by the Company, pay to the Company such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to Holder or withhold shares of Common
Stock.   Holder may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (i) a cash payment to the
Company; (ii) authorizing the Company to withhold from the shares of Common
Stock otherwise to be delivered to Holder pursuant to the Award, a number of
whole shares of Common Stock having an aggregate Fair Market Value, determined
as of the date the obligation to withhold or pay taxes first arises in
connection with the Award, equal to the Required Tax Payments; or (iii) any
combination of (i) and (ii). Shares to be delivered or withheld may be withheld
up to the maximum statutory tax rates in the applicable jurisdictions. Any
fraction of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by Holder. No shares of Common Stock shall be issued or delivered until the
Required Tax Payments have been satisfied in full.

8.2.Adjustment.  In the event of a Section 4.2 Event, the adjustments provided
for in Section 4.2(b) of the Plan shall be made to the number of shares of
Common Stock subject to the Award hereunder.  

8.3.Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

--------------------------------------------------------------------------------

 

8.4.Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by Holder, or any provision of the
Agreement or the Plan, give or be deemed to give Holder any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

8.5.Decisions of Committee.  The Committee shall have the right to resolve all
questions which may arise in connection with the Award.  Any interpretation,
determination or other action made or taken by the Committee regarding the Plan
or this Agreement shall be final, binding and conclusive.

8.6.Successors.   This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Holder, acquire any rights hereunder in accordance with
this Agreement or the Plan.

8.7.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Burlington Stores, Inc., 2006
Route 130 North, Burlington, NJ 08016, Attention:  General Counsel, and if to
Holder, to the last known mailing address of Holder contained in the records of
the Company.  All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

8.8.Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

8.9.Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith.  In the event that
the provisions of this Agreement and the Plan conflict, the Plan shall
control.  Holder hereby acknowledges receipt of a copy of the Plan.

8.10.Entire Agreement.  Except as provided for in Section 5.6, this Agreement
and the Plan constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Holder with respect to the subject matter hereof,
and may not be modified adversely to Holder’s interest except by means of a
writing signed by the Company and Holder.  Notwithstanding the foregoing, Holder
acknowledges that Holder is subject to Company policies relating to trading in
the Company’s securities.

8.11.Amendment and Waiver.  The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would adversely affect
Holder’s rights under this Agreement shall be subject to the written consent of
Holder.  No course of conduct or failure or delay in enforcing the provisions of
this Agreement shall affect the validity, binding effect or enforceability of
this Agreement.

 

--------------------------------------------------------------------------------

 

8.12.Counterparts.  The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

8.13.Compliance With Section 409A of the Code.  This Award is intended to be
exempt from or comply with Section 409A of the Code, and shall be interpreted
and construed accordingly and each payment hereunder shall be considered a
separate payment. To the extent this Agreement provides for the Award to become
vested and be settled upon the Holder’s termination of employment, the
applicable shares of Common Stock shall be transferred to the Holder or his or
her beneficiary upon the Holder’s “separation from service,” within the meaning
of Section 409A of the Code; provided that if the Holder is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
the Award constitutes nonqualified deferred compensation, within the meaning of
Section 409A of the Code, such shares of Common Stock shall be transferred to
the Holder or his or her beneficiary upon the earlier to occur of (a) the
six-month anniversary of such separation from service and (b) the date of the
Holder’s death.  

 

 